Defendants’ application for leave to appeal to the Court of Appeals granted. The court certifies that questions of law have arisen which in its opinion ought to be reviewed by the Court of Appeals, which questions are hereby certified as follows: 1. Did the Public Service Commission, in adopting its order dated September 12, 1934, directing that on and after September 16, 1934, Such portion of the compensation and expenses of the Commission, its officers, agents and employees as is reasonably attributable to the investigation or valuation of the properties of The Bronx Gas and Electric Company be charged against that company, proceed in the manner required by sections 18-a and 18-b of the Public Service Law, and according tú due process of law as required by the Fourteenth Amendment to the Constitution of the United States and article I, section 6, of the Constitution of the State of New York? 2. Was the petitioner, The Bronx Gas and Electric Company, entitled, under section 18-a of the Public Service Law, to notice and opportunity of hearing before the Public Service Commission upon the necessity for the investigation of such utility or the valuation of its properties, before the costs and expenses of such investigation or valuation could be assessed against it? (The following question was formulated upon agreement of Counsel. It is, therefore, certified: 8. If question number “ 2 ” is answered in the negative does section 18-a of the Public Service Law contravene any of the provisions of either the State or Federal Constitutions?) Present-—Hill, P. J., Rhodes, Crapser, Bliss and Heffeman, JJ. [See ante, p. 859.]